Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.23BG

 

 

SIXTY-EIGHTH AMENDMENT

TO

MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This SIXTY-EIGHTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (CSG document no. 2301656) effective as of January 1, 2010, as amended
(the “Agreement”), and now desire to further amend the Agreement in accordance
with the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment conflict with the Agreement, the terms
and conditions of this Amendment shall control.  Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement.  Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

CSG and Customer agree to the following as of the Effective Date of this
Amendment:

 

1.

Customer desires to use, and CSG agrees to provide to Customer, CSG’s Automated
Refunds Solution as a Recurring Service under the Agreement.  Therefore, the
following changes are hereby made to the Agreement:

 

 

a.

SCHEDULE A, “Services”, is hereby amended to add “CSG Automated Refunds
Solution” to the list of Additional Services and by adding a new Exhibit A-9,
which is attached to this Amendment.

 

2.

Additionally, SCHEDULE F, “FEES”, CSG SERVICES, of the Agreement is hereby
AMENDED to add a new Section XVIII entitled “CSG Automated Refunds Solution” as
follows:

 

CSG SERVICES

XVIII.  CSG Automated Refunds Solution

 

Description of Item/Unit of Measure

Frequency

Fees

1.Hosting Costs

*******

$******

2.Maintenance and Support (Note 1)

*******

****** (**) *** *****

Note 1:  ASH hours will be billed at the applicable rate set forth in that
certain Sixty-Fifth Amendment, “ASH and New Rates” (CSG document no. 4120207).  

 

3.

CSG and Customer agree the CSG Payment Gateway Service must be used by Customer
in order for CSG to provide the functionality of CSG’s Automated Refunds
Solution.  As a result, the defined Payment Gateway Term provided in the
Twenty-Ninth Amendment (CSG document no. 2314181), shall be deleted in its
entirety and unless terminated earlier pursuant to the Agreement, CSG Payment
Gateway Service availability shall be coterminous with the Term of the
Agreement.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

THIS AMENDMENT is executed on the day and year last signed below (the "Effective
Date").

 

DISH NETWORK L.L.C.

CSG SYSTEMS, INC.

 

By: /s/ Robert C. Bennett

 

By:  /s/ Gregory L. Cannon

 

Name:  Robert C. Bennett

 

Name:  Gregory L. Cannon

 

Title:  Vice President

 

Title:  SVP, Secretary & General Counsel

 

Date:  10/18/18

 

Date:  10/17/18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

EXHIBIT A-9

CSG Automated Refunds Solution

 

CSG Automated Refunds Solution is a CSG developed solution that provides a
mechanism for automatically approving credit card, EFT and Check refunds to the
customer based on receiving an Event Notification Interface (ENI) record from
CCS.  The solution also provides a way for the Customer to disapprove refunds
when needed.  For credit card refunds that are approved by the Customer, the
solution determines what credit card should be used for the application of the
refund.  Once determined the record is sent to CSG’s Payment Manager for
processing.  Approved EFT and Check refunds are sent via a file to Customer for
processing.

 

ADDITIONAL TERMS:

 

Limitation of Liability. 

SOLELY WITH REGARD TO CSG’S PROVISION OF THE AUTOMATED refund SERVICES, CSG
SHALL NOT BE LIABLE TO customer FOR PERFORMANCE OR FAILURE OF PERFORMANCE OF ANY
CARD PROCESSOR, CARD ACQUIRER, ISSUING BANK, CARD ASSOCIATION, ODFI, receiving
DEPOSITORY FINANCIAL INSTITUTION, ACH OPERATOR, OR COMMUNICATIONS PROVIDER
EXCEPT TO THE EXTENT THAT CSG CONTROLS, SUPERVISES OR DIRECTS THE ACTION OF ANY
SUCH PARTY.

 

 

 

 

 

 

 

 